United States Court of Appeals
     for the Federal Circuit
            ______________________

    DEWAYNE F. ADAMS, BRIAN S. ALSBAUGH,
  DAVID W. BROTHERS, JEREMY S. BUCHANAN,
    GEORGE D. BULLOCK, WILLIAM G. CLARE,
    DENNIS M. COCHRAN, KEVIN M. COTTER,
  JONATHAN DIGUGLIELMO, SCOTT P. DOMBO,
     MICHELANGELO M. DOTIMAS, KEVIN R.
     DZIEGIEL, REYES C. FIGUEROA, OWEN
    HAMMETT, TODD A. HILL, KYLE JAEGER,
WAYNE S. JANES, ROGER N. KAMMERDEINER, II,
 JEFFREY H. KEYSER, ADAM LINDER, RICKEY L.
  MILLER, CHARLES S. NEWSOME, RICARDO A.
    PHANG, TRAVIS J. PIRKL, SEAN PATRICK
  CONROY, CHRISTOPHER COOPER, TOM W. DE
ARMOND, REYNALDO J. GARCIA, ERIC S. HOOKS,
   KENNETH L. JEWELL, TIMOTHY J. KEENER,
   STEVEN K. KOSCIUSKO, JOHN E. KRAWIEC,
   RAYMOND E. LONG, MICHAEL LORKIEWICZ,
  JEFFREY S. PATTON, MICHAEL J. REYNOLDS,
JOHN P. SANTOS, STEVEN L. SHAMON, LOREN A.
 SHARP, CONSTANTINE C. SIDERIS, ANDREW J.
TURCOTTE, HECTOR A. VEGA, MYRON C. WADE,
  LARRY W. WARLITNER, STEVEN J. WILLIAMS,
  JOHN D. WILLS, KRISTIN WILSON, DONALD P.
         WISNIEWSKI, JOEL G. WOOD,
               Plaintiffs-Appellants

                      v.

              UNITED STATES,
              Defendant-Appellee
            ______________________
2                                   ADAMS   v. UNITED STATES



                       2016-2361
                 ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:15-cv-00069-EDK, Judge Elaine Kaplan.
                 ______________________

                 Decided: June 29, 2017
                 ______________________

    RYAN EDWARD GRIFFIN, James & Hoffman, PC, Wash-
ington, DC, argued for plaintiffs-appellants. Also repre-
sented by EDGAR N. JAMES; LINDA LIPSETT, JULES
BERNSTEIN, Bernstein & Lipsett, P.C., Washington, DC.

    TARA K. HOGAN, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, argued for defendant-appellee. Also represented
by BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR.,
REGINALD T. BLADES, JR., HILLARY STERN.
                 ______________________

    Before PROST, Chief Judge, O’MALLEY and WALLACH,
                      Circuit Judges.
PROST, Chief Judge.
    Plaintiffs-Appellants, Dewayne F. Adams et al. (col-
lectively, “Appellants”), appeal from the order of the
United States Court of Federal Claims (“Claims Court”)
granting the government’s partial motion to dismiss
pursuant to Court of Federal Claims Rule 12(b)(1) for lack
of subject matter jurisdiction. For the reasons set forth in
the thorough and well-reasoned opinion of the Claims
Court, we affirm.
   Appellants are current and former employees of the
United States Secret Service. Adams v. United States,
125 Fed. Cl. 608, 609 (2016). They alleged that, as a
ADAMS   v. UNITED STATES                                  3



result of new practices, the government denied them the
two consecutive days off from work to which they were
statutorily entitled under 5 U.S.C. § 6101(a)(3)(B). 1 The
Claims Court concluded that it was without jurisdiction
because this provision is not “money-mandating.”
    On     appeal,      Appellants   first   argue      that
§ 6101(a)(3)(B)’s scheduling mandate constitutes a money
mandate because it entitles employees to work, and thus
receive compensation for such work. The Claims Court
concluded that this subsection is not money-mandating
because it only concerns work scheduling practices and
does not address employees’ entitlement to pay. Id. at
611. We agree with the Claims Court. “At most,” the
court properly concluded, § 6101(a)(3)(B) entitles employ-
ees to “have their basic 40-hour workweek scheduled in a
particular fashion . . . . But whether Plaintiffs’ basic 40-
hour workweek is Monday through Friday with Saturday
and Sunday off, or Monday through Saturday with
Wednesday and Sunday off, does not—in and of itself—
affect employees’ statutory entitlement to pay.” Id. There
is “no statutory entitlement,” the court continued, “to be
paid [a] regular salary on a day [employees] do not work
(such as on a mid-week flex day). Nor do they have any
statutory entitlement to receive overtime pay for Satur-
day if they do not put in overtime hours on Saturday.” Id.
at 612.
    Appellants also argue that, even if § 6101(a)(3)(B)
alone does not mandate the payment of money damages,
the Back Pay Act establishes a money mandate with
respect to their § 6101 claim. As the Claims Court cor-
rectly explained, we “ha[ve] made clear, [u]nless some


   1   The Claims Court, in its opinion, discussed both
§§ 6101(a)(3)(A) and (a)(3)(B). Adams, 125 Fed. Cl. at
611. On appeal, however, Appellants argue only that
§ 6101(a)(3)(B) is money-mandating.
4                                  ADAMS   v. UNITED STATES



other provision of law commands payment of money to the
employee for the unjustified or unwarranted personnel
action, the Back Pay Act is inapplicable.” Id. (internal
quotation marks omitted) (quoting Spagnola v. Stockman,
732 F.2d 908, 912 (Fed. Cir. 1984)).               Because
§ 6101(a)(3)(B) does not “‘command[] payment of money to
the employee,’” nor is it “reasonably amenable to the
reading that it mandates a right to money damages,”
violations of the subsection do not implicate the remedies
prescribed in the Back Pay Act. Id. at 613. “Thus,” the
court properly concluded, “the Back Pay Act cannot sup-
ply this Court with jurisdiction.” Id.
   In sum, for the reasons it articulated, the Claims
Court lacked jurisdiction and properly granted the gov-
ernment’s partial motion to dismiss.
                      AFFIRMED